Citation Nr: 0118004	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  01-05 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1956. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2000 decision of the Committee on 
Waivers and Compromises (Committee) of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied waiver of recovery of loan 
guaranty indebtedness.


FINDINGS OF FACT

1.  The veteran purchased a home using a mortgage loan with a 
loan guaranty issued on the loan by VA.  The veteran agreed 
to pay all obligations of the terms of the instruments 
creating the loan and to indemnify VA to the extent of any 
claim arising from the guaranty.

2.  The veteran subsequently defaulted on the mortgage and 
the home was foreclosed, resulting in a loss of the property 
which served as security for the VA guaranteed loan.

3.  VA paid a claim to the mortgage holder pursuant to its 
home loan guaranty and the resulting loss to the government 
in the amount of $15,739.24 was charged as a debt to the 
veteran.

4.  It is not contrary to equity and good conscience to deny 
the veteran's claim of entitlement to waiver of recovery of 
the $15,739.24 of loan guaranty indebtedness and to require 
payment of that balance, with accrued interest.


CONCLUSION OF LAW

The veteran's claim of entitlement to waiver of recovery of 
loan guaranty indebtedness in the amount of $15,739.24, with 
accrued interest, is not warranted by the law and the 
evidence.  38 U.S.C.A. § 5107, 5302 (West 1991); 38 C.F.R. 
§ 1.962, 1.964, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a waiver of loan guaranty 
indebtedness of $15,739.24  should be granted in equity and 
good conscience.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and that it is not contrary to equity and good 
conscience to deny his claim and to require recovery of the 
loan guaranty indebtedness.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2000), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith "if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (2000).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (2000).  In 
applying the "equity and good conscience" standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to VA.  38 C.F.R. § 1.965(a) (2000).

The applicable regulations also provide that any loan 
guaranty indebtedness of a veteran shall be waived only when 
the following factors are determined to exist:  (1) following 
default there was a loss of the property which constituted 
security for the loan guaranteed, insured or made under 
38 U.S.C. Chapter 37; (2) there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver; and 
(3) collection of such indebtedness would be against equity 
and good conscience.  38 C.F.R. § 1.964 (2000); 38 U.S.C.A. 
§ 5302(b) (West 1991).

The evidence shows that in August 1986, the veteran purchased 
a home with financing through a mortgage loan guaranteed by 
VA with a monthly payment of $336.  The veteran agreed to pay 
all obligations of the terms of the instruments creating the 
loan and to indemnify VA to the extent of any claim arising 
from the guaranty.  In October 1997, the mortgage lender 
notified VA that the veteran was in default for loan payments 
due on and after August 1, 1997.  Subsequent documentation 
from the mortgage lender indicates that the veteran's first 
uncured default was of a payment due on or before December 1, 
1997.  The evidence shows that the veteran's spouse filed for 
Chapter 13 bankruptcy protection in May 1997; however, the 
veteran's was not a party to this bankruptcy action.  
Evidence in the claims folder shows that the home was 
foreclosed on June 8, 1999.  The veteran subsequently vacated 
the property on, or about, June 28, 1999.  The lender filed a 
claim with VA on the loan guaranty and the resulting loss to 
the government of $15,739.24 was charged as a debt to the 
veteran.

The November 2000 Committee decision reviewed the veteran's 
conduct in the creation of the debt and found no evidence of 
a willful intent to commit fraud, misrepresentation, or bad 
faith which would bar waiver under 38 U.S.C.A. § 3102(c).  
However, the Committee found that collection of the debt 
would not be against equity and good conscience.  Therefore, 
waiver of the overpayment was denied.  

The Board agrees with the Committee that the evidence does 
not demonstrate fraud, misrepresentation of a material fact, 
bad faith, or lack of good faith in his dealings with the 
government.  Accordingly, waiver of recovery is not 
precluded.  Therefore, the Board will evaluate the veteran's 
request for waiver pursuant to the criteria of equity and 
good conscience.

The evidence shows that the veteran's wife contacted the 
mortgage company in November 1997 and indicated that the 
veteran had lost his job with a trucking company when his 
employer relocated.  She indicated that the veteran had 
started his own trucking business.  In addition, she 
indicated that she was presently employed and was looking for 
a second job.  It was their intention to keep the home 
through the bankruptcy.  

In November 1998, the veteran's wife contacted the mortgage 
company indicating a desire to establish a forbearance 
agreement.  She was informed that the total delinquency at 
the time was approximately $6,000.  She stated that she could 
possibly come up with $3,000 and would call back.  While the 
evidence shows that the veteran's wife inquired about curing 
the deficiency, the evidence does not show that neither the 
veteran nor his wife arranged for payment to the holder, or 
arranged any alternative to foreclosure with VA, despite the 
lengthy period of time during which his payments were in 
default.  

In August 2000, the veteran submitted a letter requesting a 
waiver of his debt.  He indicated that he fell behind in his 
mortgage payments due to his employer of 24 years, Fischer 
Lime and Cement, downsizing and relocating to another state 
leaving him out of a job.  

In a Financial Status Report received in September 2000, the 
veteran indicated that he had worked since October 1997 for 
Fairfield Trucking and that his wife was unemployed due to 
disability.  The report indicated that the veteran purchased 
a house in 1999.  He reported that he took out a $68,000 
mortgage on this home and that nearly $58,000 was still owed 
with monthly payments of $676.09.  

After a review of the evidence, the Board finds that the 
actions of the veteran contributed to the creation of the 
debt.  The veteran continued making his monthly mortgage 
payments from 1986 to 1997.   Furthermore, the veteran lived 
in the subject property for approximately one and a half 
years without payment of mortgage or rent.  While the veteran 
cites changes in employment circumstances as the cause of his 
failure to make his mortgage payments, the evidence shows 
that the veteran started his own business in October 1997, 
two months prior to the final default.  The Board also notes 
that the veteran obtained a mortgage on another home shortly 
after defaulting on the mortgage loan at issue with nearly 
twice the monthly payment.  After evaluating the evidence, 
the Board finds that the veteran bears absolute fault in the 
creation of the debt.  Furthermore, the Board finds that 
there is no fault on the part of VA in the creation of the 
debt.

In addition, the Board finds that collection of the debt 
would not deprive the debtor of basic necessities.  In a 
September 2000 VA Form 20-5655, Financial Status Report, the 
veteran reported that he had monthly net income of $2,500.00 
and monthly expenses of $2,454.62, for a total monthly 
surplus of  $45.38.  However, the Board notes that the 
veteran reports expenses of $200.00 per month to send his 
daughter to college.  College expenses, while admirable, are 
also not basic necessities.   Therefore, the Board finds that 
collection of the debt would not deprive the veteran or his 
family of basic necessities because a substantial portion of 
his net income is spent on his daughter education, which is 
not a basic necessity.  Therefore, the veteran could redirect 
his expenditures from non-necessary items to repaying his 
debt.  The Board also notes that the veteran lists a debt 
from Genus Credit Management of $305.00 per month and a debt 
from Autry Furniture in the amount of $80.53 per month among 
his expenses. These expenses do not constitute basic 
necessities.  The veteran's debts to the government must be 
given the same consideration as other debts.  In light of the 
above discussion, the Board finds that collection of the debt 
would not deprive the debtor of basic necessities.  

The Board finds that recovery of the debt would not nullify 
the objective for which the benefits were intended.  VA 
provided the loan guaranty to assist a veteran in purchasing 
the subject property, a single family residence, and thus 
remaining in residence on the property.  Regardless of 
whether the debt is collected, the veteran will not be in 
possession of the subject property.  Therefore, to collect 
the debt would not nullify the objective of the payment of 
the benefits.

The Board finds that failure to make restitution would result 
in unfair gain to the debtor.  The veteran received a 
valuable benefit from VA in the guaranty of the mortgage loan 
he obtained to purchase a home, and that guaranty resulted in 
a substantial loss to the government.  VA has paid the sum of 
$15,739.24 to satisfy the loan guaranty on the veteran's 
loan.  The government had to pay the lender that amount on 
the guaranty, resulting in a loss to the government, and a 
gain by the veteran who did not have to pay that amount.  For 
VA to waive recovery of the veteran's indebtedness would 
clearly result in a substantial unfair gain to the veteran.

Accordingly, it is the decision of the Board that is not 
contrary to equity and good conscience to deny the veteran's 
claim of entitlement to waiver of recovery of loan guaranty 
indebtedness and to require payment, with accrued interest.  
In making this decision, the Board has specifically relied 
upon the level of fault of the veteran in creating the debt, 
the fact that to collect the debt will not deprive him or his 
family of any basic necessities, and the enormous and unfair 
gain to the veteran which would result from failure to 
collect the outstanding portion of the debt.  The Board has 
also relied upon the amount of time that the veteran lived in 
the subject property subsequent to default and the fact that 
shortly after defaulting on his debt he purchased another 
home with nearly double the monthly payment of the loan at 
issue.  The Board finds that it would be contrary to equity 
and good conscience to waive any portion of this debt due to 
the veteran's behavior in incurring this debt and because to 
recover the debt would not deprive the debtor or his family 
of basic necessities.



ORDER

Waiver of recovery of loan guaranty indebtedness is denied.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

